Citation Nr: 1121841	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  03-21 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a colon disability resulting from VA gastrointestinal treatment in late 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a colon perforation resulting from VA gastrointestinal treatment in late 2000.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in December 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

The Board also observes that the Veteran provided testimony at hearings conducted before personnel at the RO in April 2005 and July 2006.  However, these hearings addressed issues other than the current 38 U.S.C.A. § 1151 claim; i.e., no relevant testimony was made regarding the current appellate issue.  Moreover, the issues that were discussed at these hearings have been resolved, and are not on appeal to the Board.

This case was previously before the Board in April 2007 and December 2009, at which time it was remanded for additional development to include a VA medical examination to address the merits of the Veteran's 38 U.S.C.A. § 1151 claim.  Such an examination was accomplished in March 2010 which, as detailed below, the Board finds is adequate for resolution of this case.  All other development directed by the Board's remands on this issue appears to have been accomplished.  Consequently, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).





FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  A perforation of the Veteran's colon due to VA medical treatment in 2000 resulted in additional permanent colon disability.

3.  The colon disability incurred as a result of the 2000 VA medical treatment was not the result of carelessness, negligence, lack of proper skill, error in judgment, lack or appropriate supervision, or a similar instance of fault on the part of VA treatment providers.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a colon disability resulting from VA gastrointestinal treatment in late 2000 are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2002, which is clearly prior to the September 2002 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in May and October 2007, followed by readjudication of the appeal by Supplemental Statements of the Case in July 2009 and July 2010 which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the 2007 letters included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his 38 U.S.C.A. § 1151 claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  For example, statements submitted by his accredited representative in October 2009 and May 2011 cited to the relevant statutory and regulatory provisions regarding this case, and presented arguments in relation thereof.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the December 2006 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Specifically, he has not identified any outstanding records regarding the VA treatment that is the focus of this appeal, nor which indicates fault on the part of VA with respect to the colon disability incurred as a result of this treatment.  

With respect to the aforementioned December 2006 Board hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's 38 U.S.C.A. § 1151 claim.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate this claim, and the statements submitted by and on his behalf have demonstrated that he has actual knowledge of the elements necessary to substantiate this claim.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in December 2008 and March 2010 which included opinions that addressed the Veteran's 38 U.S.C.A. § 1151 claim.  The Board previously determined in the December 2009 remand that the December 2008 VA examination, and supplemental opinion, was inadequate as it did not address the issue of fault on the part of VA.  However, the more recent March 2010 examination did address this matter, supported by stated rationale.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the March 2010 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S. C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . .

38 C.F.R. § 3.361(d).



Analysis

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.

The Board acknowledges that the record does reflect the Veteran developed a colon disability as a result of VA medical treatment in 2000.  For example, VA hospital and treatment records from October and November of 2000 reflect that he underwent multiple colon procedures and was found to have developed a post-procedure perforation following endoscopic mucosal resection for a rectal carcinoid lesion in November 2000.

Because it was not clear from these records whether such perforation resulted in additional permanent disability or if any such disability, if present, resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault, the Board remanded the matter in April 2007 for a VA examination in connection with the claim.  Specifically, the Board requested that the examiner provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the 2000 perforation of the Veteran's colon resulted in additional permanent colon disability.  If this question was answered in the affirmative, the examiner was also asked to provide an additional opinion as to whether such disability is attributable to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.

The Veteran was subsequently provided a VA examination in December 2008, at which the examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  After examining the Veteran, the examiner diagnosed the Veteran with chronic fecal incontinence.  With respect to the questions posed by the Board, the examiner stated that the medical opinion statement will be deferred.  The examiner noted that the issue was discussed with a staff attorney with the Office of Regional Counsel and that it was beyond the scope of compensation and pension evaluations and the duties of the examiner to provide opinions concerning malpractice issues.

An addendum opinion was requested and provided by another physician dated in April 2009.  This physician noted the findings of the previous examiner, and found that the Veteran did not have any intestinal problems while he was in the service.  He stated that the Veteran's rectal perforation and residual incontinence is not service-connected.  Rather, the examiner stated that this resulted when the Veteran had surgery to remove the carcinoid tumor.

From the April 2009 examiner's opinion, the Board found in the December 2009 remand that the first question posited by the Board, regarding whether it was at least as likely as not that the 2000 perforation of the Veteran's colon resulted in additional permanent colon disability, was answered in the affirmative.  However, as pointed out by the Veteran's representative in an October statement, the April 2009 examiner failed to answer the second necessary question as to whether such disability is attributable to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA treatment providers.  As noted in the prior remand, both determinations, to be addressed upon examination, are essential prior to a Board adjudication of the Veteran's 38 U.S.C.A. § 1151 claim.  Accordingly, the Board remanded this case again in December 2009 for a new VA medical examination to correct this deficiency.

The Veteran underwent a new VA medical examination in March 2010 in accord with the Board's remand directives.  The examiner who conducted this evaluation had not previously examined the Veteran; noted that the extensive claims folder records were available and reviewed, and provided a detailed summary of relevant findings therein.  Following evaluation of the Veteran, the examiner acknowledged that the colonic perforation, which was about ten centimeters from the anal verge, was a complication of the flexible sigmoidoscopy in November 200.  However, the examiner stated that there was no evidence of any negligence or incompetency on the part of the VA Medical Center (VAMC) providers based on the record review.  The examiner also opined that there was no evidence of negligence, lack of care, incompetence, or performance deficits on the part of the VAMC providers or on the part of the VAMC facility in terms of promptly managing the perforation and following up with subsequent sigmoidoscopies.

In short, the only competent medical opinion to address the issue of fault on the part of VA regarding the 2000 medical treatment which resulted in additional colon disability to the Veteran has concluded that no such fault was present in this case.  As detailed above, the Board has already determined that this opinion is based upon an adequate foundation, there is no contrary medical opinion, and is otherwise adequate for resolution of this case.  Therefore, the Board finds that the preponderance of the evidence is unfavorable, and the claim must be denied.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for a colon disability resulting from VA gastrointestinal treatment in late 2000 is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


